United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1103
                         ___________________________

                                   Jeremy W. Floyd

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  U.S. Marshals, on Duty of Day of Incident: Listed as John Doe 1 thru 7. Until
             Discovery Reveals their Identity.; Kathy Hollenbeck

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: August 21, 2012
                             Filed: September 11, 2012
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Federal inmate Jeremy Floyd challenges the district court’s with-prejudice
dismissal, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), of his
pro se complaint. Floyd claimed that defendants, all federal employees, deprived him
of his personal property, in violation of his Fifth Amendment due process rights,
when he was directed to turn over his personal property to defendant Kathy
Hollenbeck upon his arrest, and certain jewelry that he relinquished was never
returned to him or his family. He requested return of his property or damages.

       After careful review, see Carlson v. Wiggins, 675 F.3d 1134, 1138 (8th Cir.
2012); Great Rivers Habitat Alliance v. FEMA, 615 F.3d 985, 988 (8th Cir. 2010),
we agree with the district court that, because Floyd sued defendants in their official
capacities only, sovereign immunity bars his claims for damages, see Baker v.
Chisom, 501 F.3d 920, 923, 925 (8th Cir. 2007) (if complaint is silent as to capacity
in which defendants are sued, court interprets complaint as including only
official-capacity claims); Hagemeier v. Block, 806 F.2d 197, 202 (8th Cir. 1986)
(sovereign immunity bars claims against federal officials in their official capacities
unless immunity is waived).

       However, liberally construed, we believe that the complaint successfully
alleged a claim under Federal Rule of Criminal Procedure 41(g), which allows a
person aggrieved by deprivation of property to move for the property’s return, so long
as that person is entitled to lawful possession of the property. See Whitson v. Stone
Cnty. Jail, 602 F.3d 920, 922 n.1 (8th Cir. 2010) (courts must construe pro se
complaints liberally); Jackson v. United States, 526 F.3d 394, 396-97 (8th Cir. 2008)
(to succeed on Rule 41(g) motion, movant must show lawful possession, which is
often satisfied by showing property was seized from movant’s possession); cf. United
States v. Machado, 465 F.3d 1301, 1307 (11th Cir. 2006) (when property owner
invokes Rule 41(g) after close of all criminal proceedings, court treats motion for
return of property as civil action in equity).

      Therefore, we reverse in part and remand for further consideration of Floyd’s
Rule 41(g) motion for return of his property. In all other respects, we affirm.
                      ______________________________



                                         -2-